DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This office action is in response to U.S. Patent Application No.: 17/154,639 filed on 9/1/2021 with effective filing date 11/12/2018. Claims 1-20 are pending.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1, 5-7, 9-11, 13-17 & 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. US 2018/0288410 A1 in view of Zhang et al. US 2018/0376149 A1.  
Per claims 1, 17 & 19-20, Park et al. discloses a method of video processing, comprising: determining, for a conversion between a block of a video and a bitstream of the video, whether a bi-prediction coding technique is applicable to the block based on a size of the block having a width W and (para: 87 &  fig. 3, e.g. the image encoding apparatus 400 may perform obtaining a first prediction value by performing inter prediction on the current block (operation 310); the image encoding apparatus 400 may perform obtaining a second prediction value by performing intra prediction on the current block (operation 320); the image encoding apparatus 400 may perform a combination prediction, based on the weight for the inter prediction, the weight for the intra prediction, the first prediction value, and the second prediction value (operation 340)); and performing the conversion according to the determining (para: 87, e.g. the image encoding apparatus 400 may perform transmitting a bitstream including at least one of the combination prediction information and weight information using a weight (operation 360)).
Park et al. fails to explicitly disclose wherein the bi-prediction coding technique is an inter-prediction coding technique in which a prediction block of reference list 0 and a prediction block of reference list 1 are used to derive a prediction block of the block. 
Zahang et al. however in the same field of endeavor teaches wherein the bi-prediction coding technique is an inter-prediction coding technique in which (para: 93, e.g. for inter-prediction, motion compensation (MC) is used from one reference block (uni-prediction) or two reference blocks (bi-prediction) in reference frames as shown in FIG. 5), a prediction block of reference list 0 and a prediction block of reference list 1 are used to derive a prediction block of the block (para: 96, e.g. the terms "forward" and "backward" do not necessarily have a geometry meaning; they are used to distinguish which reference picture list a motion vector is based on; forward prediction means the prediction formed based on reference list 0, while backward prediction means the prediction formed based on reference list 1 (or vice-versa based on design choice); in case both reference list 0 and reference list 1 are used to form a prediction for a given block, it is called bi-directional prediction)

prediction and/or temporal prediction to reduce redundancy inherent in video sequences when video devices can transmit. 
Per claim 5, Zahang et al. further teaches the method of claim 1, wherein the bi-prediction coding technique is not applicable in case the size of the block is one of: 4x8 or 8x4 or 4 x4 (para: 85, e.g. the QTBT partitioning structure, the CTU size is set as 128.times.128 (luma samples and two corresponding 64.times.64 chroma samples), the MinQTSize is set as 16.times.16, the MaxBTSize is set as 64.times.64, the MinBTSize (for both width and height) is set as 4, and the MaxBTDepth is set as 4).
Per claim 6, Zahang et al. further teaches the method of claim 1, wherein an indicator indicating information about the biprediction coding technique is signaled in the bitstream in case the bi-prediction coding technique is applicable (para: 93, e.g. for inter-prediction, motion compensation (MC) is used from one reference block (uni-prediction) or two reference blocks (bi-prediction) in reference frames as shown in FIG. 5). 
The motivation to combine is same as claim 1.
Per claim 7, Zahang et al. further teaches the method of claim 1, wherein a signaling method of an indicator indicating whether the bi-prediction coding technique or a uni-prediction coding technique is based on the size of the block (para: 98, e.g. a reference index is used to identify a reference picture in the corresponding reference picture list (e.g. RefPicList0 or RefPicList1); a motion vector has both a horizontal and a vertical component, with each indicating an offset value along horizontal and vertical direction respectively). 
Per claim 9, Park et al. further discloses the method of claim 1, wherein the size of the block corresponds to a first color component of the block, and whether the bi-prediction coding technique is (para: 128, e.g. the image decoding apparatus 200 may perform the plurality of intra predictions; first luma intra prediction (operation 670) through N.sup.th luma intra prediction may be performed. In addition, first chroma intra prediction (operation 672) through K.sup.th chroma intra prediction may be performed).
Per claim 10, Park et al. further discloses the method of claim 9, wherein the first color component is a luma component (para: 128).
Per claim 11, Zahang et al. further teaches the method of claim 1, wherein in case the bi-prediction coding technique is not applicable, a triangular prediction mode is not applicable to the block (para: 153, e.g. the video coder may determine, from a plurality of ranges, a range within which the intra-prediction mode resides; the plurality of ranges may be based on angles associated with prediction directions of corresponding intra-prediction modes).
Per claim 13, Zahang et al. further teaches the method of claim 1, wherein a merge candidate list construction process is performed based on the size of the block (para:129).
The motivation to combine is same as claim 1.
Per claim 14, Park et al. further discloses the method of claim 1, wherein whether a coding tree split process is applicable to the block based on a size of a sub-block that is a child coding unit of the block according to the coding tree split process, the sub-block having a width W1 and a height HI, W1 and HI being positive integers (para: 163-164, e.g. a prediction mode of each coding unit from among the coding units having a tree structure while considering the maximum size and the maximum depth of a current largest coding unit, and the transformer 1130 determines the size of the transformation unit in each coding unit from among the coding units having a tree structure).
Per claim 15, Park et al. further discloses the method of claim 1, wherein performing the conversion includes encoding the block into the bitstream (para: 102, e.g. the image encoding apparatus 400 may include only the weight information in the bitstream and may transmit the bitstream (operation 360).
Per claim 16, Park et al. further discloses the method of claim 1, wherein performing the conversion includes decoding the block from the bitstream (para: 98, e.g. the image encoding apparatus 400 may include the reference weight, as the weight information, in the bitstream, and may transmit the bitstream to the image decoding apparatus 200).

6.	Claims 2 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. US 2018/0288410 A1 in view of Seregin et al. US 2014/0072041 A1 and Misra et al. US 2020/0137422 A1.
Per claims 2 & 18, Park et al. in view of Seregin et al. fails to explicitly teach the limitations of claims 2 & 18.
Misra et al. however in the same field of endeavor teaches the method of claim 1, wherein the bi-prediction coding technique is not applicable in case one of at least one condition is satisfied, wherein the at least one condition comprises one of: W = T1 and H < T2, T1 and T2 being positive integers;
W < T2 and H = T1, T1 and T2 being positive integers; or W < T1 and H < T2, T1 and T2 being positive integers (para: 87-88).
Therefore, in view of disclosures by Misra et al., it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine Park et al., Seregin et al. and Misra et al. in order to enable reducing complexity, thus improving coding 
efficiency, and hence restricting available prediction modes to a subset of defined possible intra prediction modes. 
Response to Arguments
7.	Applicant's arguments filed 9/1/2021 have been fully considered but they are not persuasive. 
.

Allowable Subject Matter
9.	Claims 3-4, 8, 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Zhou et al. US 2013/0051467, A1, e.g. a coder may predict content of an input pixel block according to a prediction technique for intra-coding and obtain a first predicted pixel block therefrom.  The coder may predict content of the input pixel block according to a prediction technique for inter-coding.
	Jang et al. US 10,893,267 B2, e.g. inducing a prediction mode applied to an intra prediction of a 
current block; determining whether a bi-directional intra prediction using reference samples located at both boundaries of the current block with respect to a prediction direction of the prediction mode is applied to the current block.
	Ye US 10,855,992 B2, e.g. video encoding and decoding techniques for bi-prediction with weighted averaging are disclosed. 

11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  





12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRFAN HABIB whose telephone number is (571)270-7325.  The examiner can normally be reached on Mon-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 5712722988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/Irfan Habib/Examiner, Art Unit 2485